Citation Nr: 0821465	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-16 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a vertigo disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the above claims.

In March 2008, the veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for right 
ear hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A vertigo disorder did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
vertigo disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service medical records show that in May 1964, the veteran 
was treated for vertigo, which was noted to be due to trauma.  
There is no other record of the veteran having vertigo in 
service and his separation examination did not report having 
vertigo at separation.  

Post-service VA treatment records do not show a diagnosis of 
vertigo until October 2001 during a VA examination, during 
which evidence of peripheral vestibular disorder was found 
and the veteran was diagnosed as having episodic vertigo.  
The claims folder was not available.  A July 2003 VA 
examination supported the October 2001 findings of signs of 
peripheral vestibular disorder and diagnosed the veteran as 
having vertigo.  Again, the claims folder was not available.  
However, in a September 2003 addendum, the July 2003 examiner 
stated following a review the claims file, that the medical 
records did not provide any evidence of a previous vertigo 
condition.  The medical records did show that the veteran had 
significant Sinus Bradycardia associated with symptoms of 
weakness and faintness.  The examiner opined that the 
veteran's symptoms of lightheadedness were consistent with 
symptoms of Sinus Bradycardia.  The veteran was diagnosed as 
having lightheadedness secondary to Sinus Bradycardia and not 
associated with his tinnitus or hearing loss.  

After a careful review of the evidence of record, the Board 
finds that there is no competent medical evidence showing 
that the veteran's claimed vertigo disorder had its onset 
during active service or is related to any in-service disease 
or injury.  Although the veteran reportedly had vertigo in 
service, his separation examination was negative for any 
residuals of that episode.  In addition, the July 2003 
examiner opined that the veteran's current symptoms were 
attributed to Sinus Bradycardia.  As this opinion was based 
upon review of the claims file and a physical examination, it 
is found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  There is no evidence of record that Sinus 
Bradycardia was incurred in or caused by a disease or injury 
in service.  Service medical records are silent for any 
findings or treatment of Sinus Bradycardia and post-service 
medical records do not show any link between this condition 
and service.  

Furthermore, as shown above, the veteran was afforded several 
VA examinations in connection with this claim.  Prior to the 
October 2001 examination, in which he was diagnosed as having 
episodic vertigo, the veteran was not diagnosed as having any 
kind of vertigo disorder nor were any symptoms associated 
with Sinus Bradycardia shown.  In fact, medical records that 
predate the October 2001 examination show that the veteran 
denied having dizziness or vertigo on several occasions.  
Furthermore, during July 2002 VA ENT treatment, the veteran 
stated that he had unsteadiness for only the last 3 years and 
denied having vertigo.  Thus, the veteran dated the onset of 
his symptoms to approximately 34 years following separation.  
The long time lapse between service and any documented 
evidence of treatment preponderates against a finding of 
vertigo or Sinus Bradycardia during service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
disorder to service, including the inservice report of 
vertigo, and the medical evidence of record does not 
otherwise demonstrate it is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2003 and additional notice in January 
2008.  The claim was subsequently readjudicated in March 
2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

As the claim of service connection is denied herein, any 
error in the timing of the Dingess notice is harmless.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of his disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a vertigo disorder is denied.


REMAND

With regard to claims to reopen, a claimant must be notified 
of the evidence and information needed to reopen the claim, 
as well as the evidence and information needed to establish 
entitlement to the underlying claim.  Kent v. Nicholson, 19 
Vet. App. 473 (2006).  This notice must describe what 
evidence would be needed to substantiate the elements found 
insufficient to establish the underlying claim in the 
previous denial.  Such notice has not been provided to the 
veteran.  

The veteran has not been issued proper notice for the issue 
of whether new and material evidence has been submitted for 
the claim for service connection for right ear hearing loss 
consistent with the holding in Kent.  Therefore, the Board 
must remand this issue to ensure the veteran has received 
proper notice.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice that is 
consistent with the holding in Kent v. 
Nicholson, 19 Vet. App. 473 (2006), on 
the issue of reopening a prior final 
decision of service connection for right 
ear hearing loss, to include the criteria 
for reopening a previously denied claim, 
the criteria for establishing service 
connection, and information concerning 
why the claim was previously denied.  

2.  Then, readjudicate the appellant's 
claim on appeal and take any appropriate 
action.  If any benefit on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


